FILE COPY




                                   No. 07-15-00113-CV


Mohammed Fawwaz Shoukfeh, M.D.,              §     From the 99th District Court
P.A., d/b/a Texas Cardiac Center                     of Lubbock County
  Appellant                                  §
                                                   May 1, 2015
v.                                           §
                                                   Opinion Per Curiam
James G. Grattan and Texas                   §
Workforce Commission
  Appellees
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 1, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo